DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 12/21/2020.  Claims 13 and 15-31 remain pending.  Claims 13 and 15 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
	Applicant argues that the thread 111 of Yang is not equivalent to the claimed “first plurality of corrugations”.  The Applicant states that only rotation of various parts along the threads would allow engagement.  The Examiner acknowledges that the prior art corrugations are configured in a different manner than the Applicant’s first plurality of a locking assembly that detachably locks to the tubular portion through at least one corrugation of the first plurality of corrugations in a first rotational position and that is slidable in the longitudinal direction relative to the first plurality of corrugations in a second rotational position”.  However, this functionality is still met by Yang because 20 and 30 may slide (when rotated) to move in a longitudinal direction to lock to any position along the length of 11.  Therefore, this structure is still met by Yang.  The Examiner recommends amending the claims further to distinguish over these features of Yang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 15-17, 19, 20 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonte in view of Yang (US 2008/0099089).
Regarding claim 13, Jonte discloses a faucet (as shown in Figs. 1-10) comprising: an external body (105 and 107) having a base (107) and a spout (105) extending from the base; a valve structure (including all of the structure within and attached to 107 and 105 as well as below 107) comprising: a cup (the cover portion of 407) disposed in the external body; and a mount (115) having a tubular shape and extending downwardly beyond the external body (Fig. 8); a valve cartridge (the cartridge portion of 407 attached to 409 which controls the fluid flow; Fig. 4) supported in the cup of the valve structure; and a locking assembly (117, 219, 217 and each element that cooperates with these parts in order to secure the valve structure to the surrounding) that detachably locks to the mount of the valve structure, but fails to disclose the mount comprises a first plurality of corrugations.
Yang teaches a mount (11) that comprises a first plurality of corrugations (111 on one side of 11 separated by 112; Fig. 1) that are aligned in a first row in a longitudinal direction, and wherein the first plurality of corrugations cooperate with the locking assembly (20 and 30) to secure the valve structure in place relative to a support (80) and the locking assembly that detachably locks to the mount of the valve structure (para. [0020] - [0021]; Figs. 1-3).

Regarding claim 15, Jonte in view of Yang further disclose the faucet of Claim 14, wherein the mount includes a second plurality of corrugations (111 on the other side of 11 separated by 112; Fig. 1 - Yang) spaced apart circumferentially from the first plurality of corrugations, the second plurality of corrugations are aligned in a second row in the longitudinal direction, and the second plurality of corrugations cooperate with the locking assembly to secure the valve structure in place. (Figs. 1-3 - Yang)
Regarding claim 16, Jonte in view of Yang further disclose the faucet of Claim 15, wherein the mount includes a first smooth section (112 on one side of 11 - Yang) and a second smooth section (112 on the other side of 11 - Yang) that are separated from one another and separate the first row and the second row.
Regarding claim 17, Jonte in view of Yang further disclose the faucet of Claim 16, wherein the locking assembly includes a lock plate (30 - Yang) comprising an annular body with a central opening that receives the mount. (Figs. 1-3 - Yang)
Regarding claim 19, Jonte in view of Yang further discloses the faucet of Claim 13, wherein the valve structure is unitary and the cup is integral with the tubular mount. (it has been held that the term "integral" is sufficiently broad to embrace constructions 
Regarding claim 20, Jonte in view of Yang further discloses the faucet of Claim 13, wherein the cup is formed separately from and coupled to the tubular mount. (as best shown in Figs. 4-7, see how 407 is formed as a separate component from 107)
	Regarding claim 23, Jonte in view of Yang further discloses the faucet of claim 13, wherein the faucet is a swing spout faucet, a pull out faucet, or a pull down faucet. (Col. 3, lines 29-55; see how 103 is a pull-out spray head)
Regarding claim 24, Jonte discloses a faucet (as shown in Figs. 1-10) comprising: an external body (105 and 107) having a base (107), which is configured to mount to a support (Fig. 2), and a spout (105), which extends from the base; a valve cartridge (the cartridge portion of 407 attached to 409 which controls the fluid flow; Fig. 4) configured to control a flow of water to the spout; a valve structure (including all of the structure within and attached to 107 and 105 as well as below 107) configured to support the valve cartridge and comprising a mount (115) having a tubular portion (the tubular portion of 115) that extends downwardly beyond a bottom of the base (as shown in Fig. 2); and a locking assembly (117, 219, 217 and each element that cooperates with these parts in order to secure the valve structure to the surrounding) that detachably locks to the tubular portion, but fails to disclose the tubular portion comprises a first plurality of corrugations that are aligned in a first row in a longitudinal direction of the tubular portion, and the locking assembly detachably locks to the tubular portion through at least one corrugation of the first plurality of corrugations in a first 
Yang teaches a tubular portion (11) comprises a first plurality of corrugations (111 on one side of 11 separated by 112; Fig. 1) that are aligned in a first row in a longitudinal direction of the tubular portion, and a locking assembly (20 and 30) that detachably locks to the tubular portion through at least one corrugation of the first plurality of corrugations in a first rotational position (as shown in Fig. 2) and that is slidable in the longitudinal direction relative to the first plurality of corrugations in a second rotational position (see how 20 and 30 may slide along the length of 11 to lock to any position along the length of 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the locking assembly and mount structure of Jonte with the locking assembly and mount structure as taught by Yang in order to provide a single locking mechanism which provides security around the entire perimeter of the mount to ensure a proper and secure connection is maintained. (para. [0006] - [0009]; Figs. 1-3)
Regarding claim 25, Jonte in view of Yang further disclose the faucet of Claim 24, wherein the tubular portion comprises a second plurality of corrugations (111 on the other side of 11 separated by 112; Fig. 1 - Yang) spaced apart circumferentially from the first plurality of corrugations, the second plurality of corrugations are aligned in a second row in the longitudinal direction, the locking assembly detachably locks to the tubular portion through at least one corrugation of the second plurality of corrugations in the first rotational position, and the locking assembly is slidable in the longitudinal 
Regarding claim 26, Jonte in view of Yang further disclose the faucet of Claim 25, wherein the tubular portion comprises at least one smooth section (112 - Yang) extending in the longitudinal direction between the first and second pluralities of corrugations.
Regarding claim 27, Jonte in view of Yang further disclose the faucet of Claim 26, wherein the at least one smooth surface comprises: a first smooth section (112 on one side of 11 - Yang) extending in the longitudinal direction between a first side of the first plurality of corrugations and a first side of the second plurality of corrugations; and a second smooth section (112 on the other side of 11 - Yang) extending in the longitudinal direction between a second side of the first plurality of corrugations and a second side of the second plurality of corrugations, such that the first and second smooth sections are separated from one another (Figs. 1-3 - Yang).
Regarding claim 28, Jonte in view of Yang further disclose the faucet of Claim 24, wherein the valve structure comprises a cup (the cover portion of 407) that is disposed in the external body, extends from a top of the mount, and receives and supports the valve cartridge therein (Figs. 4-7).
Regarding claim 29, Jonte in view of Yang further disclose the faucet of Claim 28, wherein the cup and the mount are a unitary one-piece component (Figs. 4-7; see how the cup and mount are made of units).

Regarding claim 31, Jonte in view of Yang further disclose the faucet of Claim 30, wherein the at least one notch of the base mount comprises: a first notch extending in the longitudinal direction from a top of the annular body; and a second notch offset radially around the annular body from the first notch and extending in the longitudinal direction from the top of the annular body, wherein the valve structure extends above the support with the finger engaging the first notch, the valve structure extends above the support with the finger engaging the second notch (Figs. 6-7; Col. 6, lines 9-39), but fails to disclose the first notch extends a first depth and the second notch extends a second depth and the valve structure extends a first height above the support with the finger engaging the first notch, the valve structure extends a second height above the support with the finger engaging the second notch, and the first height is different than the second height.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first notch to extend a first depth and the second notch to extend a second depth and the valve structure extends a first height above the support with the finger engaging the first notch, the valve structure .

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonte in view of Yang and Randall (US 4,281,857).
Regarding claim 21, Jonte in view of Yang discloses all of the limitations of claim 13, as applied above, but fails to disclose a nut which locks to the mount in a first position and does not lock to the mount in a second position.
Randall teaches a locking assembly (10) which includes a nut (12), which locks to the mount in a first position (as shown in Fig. 5) and does not lock to the mount in a second position (as shown in Fig. 6 when 10 is rotated 90 degrees), wherein the first and second positions are separated by ninety degrees or less.

Regarding claim 22, Jonte in view of Yang and Randall further disclose the faucet of Claim 21, wherein in the second position, the locking assembly can slide along and relative to the mount and relock in a third position (a position which is lower than the position as shown in Fig. 5 such that the connector may lock to 80 along any length of 80), in which the locking assembly is at a different distance from the base than in the first or second positions. (Col. 6, line 7 through Col. 7, line 8; Fig. 1-6)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753